Citation Nr: 0405696	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  98-17 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision, of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an increased rating for bilateral pes planus.  
The veteran disagreed with the denial in November 1997, and a 
substantive appeal (VA Form 1-9) was received by VA in 
August 1998.  The veteran testified before a hearing officer 
at an RO hearing in April 1999.  In July 1999, the veteran's 
rating for bilateral pes planus was increased from 10 percent 
to 30 percent, effective June 24, 1997.  The United States 
Court of Appeals for Veterans Claims (Court) indicated that a 
claimant will generally be presumed to be seeking the maximum 
benefits allowed by law and regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1992).  Therefore, this claim is still in 
appellate status.  

In September 2003, the veteran testified at a Travel Board 
hearing before the undersigned, who has been designated by 
the Chairman of the Board of Veterans' Appeals as an Acting 
Veterans Law Judge to conduct the hearing on appeal, and to 
make the final determination of the claim.  A copy of the 
hearing transcript is of record.  

This case has been advanced on the docket because of 
significant cause shown.  
38 C.F.R. § 20.900(c) (2003).




REMAND

This claim is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.

The veteran and his representative contend, in essence, that 
the veteran's service-connected bilateral pes planus is more 
severe than the current evaluation reflects.  The veteran 
maintains that his feet are constantly in pain.  Walking and 
the weather affect his foot pain and he has swelling, in 
addition to the daily pain.  

The veteran testified at both his April 1999 RO hearing, and 
the September 2003 Travel Board hearing, that he was seen by 
a VA doctor and a private doctor for treatment of his 
bilateral pes planus.  He also reported that he thinks that 
his bilateral pes planus has increased in severity over the 
last year.  

The veteran indicated at his Travel Board hearing that he 
underwent a VA examination at the VA Brooklyn, New York 
Medical Center, approximately six months prior to the hearing 
date.  That VA examination report is not of record in the 
claims folder.  Additionally, since he claims his pes planus 
has worsened in the last year, a thorough and contemporaneous 
examination of the veteran which is adequate for rating 
purposes should be performed.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  This is to ensure that evaluation of a 
disability is a fully informed one.  

Finally, the Board observes the veteran was not adequately 
informed of his rights and obligations under 38 U.S.C.A. 
§§ 5103, 5103A regarding VA's notification requirements and 
duty to assist.  It will be necessary to correct this 
procedural defect before entering a final decision.  



Accordingly, the case is remanded to the RO for the following 
action:

1.  Ensure that all notice and 
development required by the VCAA has been 
done.  The veteran should be specifically 
informed about any information and 
evidence not of record that is necessary 
to substantiate the claim; any 
information and evidence that VA will 
seek to provide; and any information and 
evidence he is expected to provide.  The 
veteran should be also asked to provide 
copies of all evidence in his possession 
that pertains to the claim.   

2.  The RO should obtain the VA 
examination report from the VA Medical 
Center, Brooklyn, New York that was the 
result of the veteran's examination in 
approximately March 2003, and associate 
that report with the claims folder.  

3.  Schedule the veteran for an 
appropriate VA podiatry examination to 
assess the severity of his service-
connected bilateral pes planus.  The 
claims folder and a copy of this remand 
are to be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done, if any, and the examiner should be 
asked to indicate whether the veteran's 
bilateral pes planus is severe or 
pronounced, if he has marked pronation, 
extreme tenderness of the plantar 
surfaces, marked inward displacement, or 
severe spasm of the tendo achillis on 
manipulation.  The examiner should ask 
the veteran if any of the symptomatology 
is improved by orthopedic shoes or 
appliances.  

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, prepare a supplemental statement 
of the case and send it to the veteran.  
Also provide an appropriate period of 
time to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



